U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 6, 2010 EMERITUS CORPORATION (Exact name of registrant as specified in charter) Washington 1-14012 91-1605464 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3131 Elliott Avenue, Suite 500 Seattle, Washington 98121 (Address of principal executive offices) (Zip Code) (206) 298-2909 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 6, 2010, Emeritus Corporation (the “Company”) issued a press release announcing that the Company’s previously announced joint venture with affiliates of The Blackstone Group and Columbia Pacific Advisors closed its purchase transaction to acquire 132 communities formerly operated by affiliates of Sunwest Management, with closing of 12 additional communities deferred until a later date.The Company has assumed operation of 143 of the 144 total communities pursuant to management agreements.The press release is attached hereto as Exhibit 99.1.Detailed information on the joint venture has previously been disclosed in the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on May 18, 2010. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 99.1Press Release dated August 6, 2010, entitled EMERITUS AND BLACKSTONE JOINT VENTURE ACQUIRES , EMERITUS ASSUMES OPERATION OF 143 COMMUNITIES 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. August 6, 2010 EMERITUS CORPORATION By: /s/ Robert C. Bateman Robert C. Bateman, Executive Vice President—Finance and Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit No.Description Press Release dated August 6, 2010, entitled EMERITUS AND BLACKSTONE JOINT VENTURE ACQUIRES , EMERITUS ASSUMES OPERATION OF 143 COMMUNITIES 3
